FILED
                             NOT FOR PUBLICATION                            DEC 29 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 CYRIL KOLOCOTRONIS,                             No. 07-35825

               Plaintiff - Appellant,            D.C. No. CV-07-00074-
                                                 DWM/JCL
   v.

 BENEFIS HEALTHCARE; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                             for the District of Montana
                     Donald W. Molloy, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Cyril Kolocotronis appeals pro se from the district court’s judgment

dismissing his action pursuant to 28 U.S.C. § 1915(e) as barred by the doctrine of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JS/Research
res judicata.1 We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005), and we

affirm.

        The district court properly dismissed the action because Kolocotronis raised

the same claims against defendants and their privies in a prior federal action that

was dismissed as frivolous under section 1915. See Denton v. Hernandez, 504
U.S. 25, 34 (1992) (explaining that the dismissal of an in forma pauperis complaint

as frivolous under section 1915 may have a res judicata effect on frivolousness

determinations for future in forma pauperis proceedings); see also Mpoyo, 430
F.3d at 987 (listing elements of res judicata).

        AFFIRMED.




        1
              The district court certified that Kolocotronis’s appeal was not taken in
good faith, thus revoking Kolocotronis’s in forma pauperis status. See 28 U.S.C.
§ 1915(a). We grant in forma pauperis status.

JS/Research                                2                                    07-35825